Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.

Response to Arguments
Applicant's amendments and arguments filed on 4/1/2021 overcome all the rejections set forth in the previous Office Action.

Allowable Subject Matter
Claims 8-12 are allowed.
The non-elected claims 1-7 and 13-19 are cancelled. There are no outstanding issues remaining. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 8-12, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
determine whether a gray level corresponding to the initial coefficient is less than a threshold; and determine an optimal coefficient associated with the statistical probability based at least on a determination result of whether the gray level corresponding to the initial coefficient is less than the threshold. 
The closest prior art, Ikebe et al. (US 20110268358 A1) reveals a similar system as discussed in the previous office action, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FENG NIU/Primary Examiner, Art Unit 2669